                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   RONALD CHILDERS and LAKEISHA                    )
   CHILDERS,                                       )        Case No. 3:18-cv-252
                                                   )
          Plaintiffs,                              )        Judge Travis R. McDonough
                                                   )
   v.                                              )        Magistrate Judge Debra C. Poplin
                                                   )
   DONALD GAGNE and                                )
   ONEIDA, TENNESSEE,                              )
                                                   )
          Defendants.                              )


                                                ORDER



          On May 20, 2020, United States Magistrate Judge Debra C. Poplin filed her report and

   recommendation (Doc. 99) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

   Procedure 72(b). Magistrate Judge Poplin recommended that the Court grant in part and deny in

   part Plaintiffs Ronald Childers and Lakeisha Childers’s motion for default judgment against

   Defendant Donald Gagne (Doc. 88); adjudge that Defendant Gagne violated 42 U.S.C. § 1983

   and committed assault and battery; award Plaintiff Lakeisha Childers $100,000; award Plaintiff

   Ronald Childers $200,000; and award post-judgment interest and the costs of this action. (Doc.

   99, at 13.) Neither party filed objections to the Magistrate Judge’s report and recommendation.1




   1
     Magistrate Judge Poplin specifically advised the parties that they had fourteen days to object to
   the report and recommendation and that failure to do so would waive their right to appeal. (Doc.
   99, at 13 n.5); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148–51 (1985)
   (noting that “[i]t does not appear that Congress intended to require district court review of a
   magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither



Case 3:18-cv-00252-TRM-DCP Document 100 Filed 06/10/20 Page 1 of 2 PageID #: 1582
          The Court has reviewed the report and recommendation, as well as the record, and agrees

   with Magistrate Judge Poplin’s well-reasoned conclusions. Accordingly, the Court ACCEPTS

   and ADOPTS the report and recommendation (Doc. 99). The Court GRANTS IN PART and

   DENIES IN PART Plaintiffs’ motion for default judgment against Defendant Donald Gagne

   (Doc. 88); ADJUDGES that Defendant Gagne violated 42 U.S.C. § 1983 and committed assault

   and battery; AWARDS Plaintiff Lakeisha Childers $100,000; AWARDS Plaintiff Ronald

   Childers $200,000; and AWARDS post-judgment interest and the costs of this action.


          AN APPROPRIATE JUDGMENT WILL ENTER.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




   party objects to those findings”). Even taking into account the three additional days for service
   provided by Fed. R. Civ. P. 6(d), the period to timely file any objections has expired.

                                                   2

Case 3:18-cv-00252-TRM-DCP Document 100 Filed 06/10/20 Page 2 of 2 PageID #: 1583
